Nationwide Variable Insurance Trust American Century NVIT Growth Fund NVIT Mid Cap Index Fund American Century NVIT Multi Cap Value Fund NVIT Money Market Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager International Growth Fund Invesco NVIT Comstock Value Fund NVIT Multi-Manager International Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Large Cap Growth Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Large Cap Value Fund NVIT Bond Index Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Core Bond Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Core Plus Bond Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Developing Markets Fund NVIT Multi-Manager Small Cap Value Fund NVIT Emerging Markets Fund NVIT Multi-Manager Small Company Fund NVIT Enhanced Income Fund NVIT Multi Sector Bond Fund NVIT Government Bond Fund NVIT Nationwide Fund NVIT International Equity Fund NVIT Real Estate Fund NVIT International Index Fund NVIT S&P 500 Index Fund NVIT Large Cap Growth Fund NVIT Short Term Bond Fund NVIT Mid Cap Index Fund NVIT Small Cap Index Fund Templeton NVIT International Value Fund Supplement dated October 1, 2014 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). On page 81 of the SAI under the subsection entitled “Subadvisers,” located under the section entitled “Investment Advisory and Other Services,” the information for Winslow Capital Management, LLC is hereby deleted and replaced with the following: Winslow Capital Management, LLC (“Winslow Capital”) is located at 4ower, 80 South Eighth Street, Minneapolis, Minnesota 55402. Winslow Capital has been an investment adviser since 1992, and was privately held until December 2008 when it became a wholly owned subsidiary of Nuveen Investments, Inc. On October 1, 2014, Nuveen Investments, Inc. became a wholly owned subsidiary of TIAA-CREF. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
